247 F.2d 105
101 U.S.App.D.C. 114
Clarence B. DANDRIDGE, Appellant,v.UNITED STATES of America, Appellee.
No. 13813.
United States Court of Appeals District of Columbia Circuit.
Argued June 18, 1957.Decided July 8, 1957, Writ of Certiorari Granted Nov. 12,1957, See 78 S.Ct.125.

Mr. Bernard Dunau (appointed by this Court), Washington, D.c., for appellant.
Mr. Alfred Burka, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Alexander L. Stevas, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and BURGER, Circuit judges.
PER CURIAM.


1
Appellant urges that the District Court abused its discretion in denying his motion to withdraw a plea of guilty to a charge of assault with a deadly weapon contemporaneous with dismissal of a charge of carrying a dangerous weapon.


2
A hearing was conducted in which the District Judge questioned appellant and his counsel on the circumstances surrounding the making of a plea of guilty before he denied the motion.  We find no abuse of discretion.


3
Affirmed.


4
EDGERTON, Chief Judge, dissents.